


Exhibit 10.71

 

UNITED NATURAL FOODS, INC.

 

NON-STATUTORY STOCK OPTION AGREEMENT

 

1.             Grant of Option.  United Natural Foods, Inc., a Delaware
corporation (the “Company”), hereby grants to                  (the “Grantee”)
an option, pursuant to the Company’s 2002 Stock Incentive Plan (the “Plan”), to
purchase an aggregate of               shares of Common Stock, par value $0.01
per share (“Common Stock”), of the Company at a price of $         per share,
purchasable as set forth in and subject to the terms and conditions of this
option and the Plan.  Except in the preceding sentence and where the context
otherwise requires, the term “Company” shall include the parent and all present
and future subsidiaries of the Company as defined in Sections 424(e) and
424(f) of the Internal Revenue Code of 1986, as               amended or
replaced from time to time (the “Code”).  All capitalized terms that are used in
this Agreement without definition, shall have the meanings set forth in the
Plan.

 

2.             Non-Statutory Stock Option.  This option is not intended to
qualify as an incentive stock option within the meaning of Section 422 of the
Code.

 

3.             Exercise of Option and Provisions for Termination.

 

(a)           Vesting Schedule.  Except as otherwise provided in this Agreement,
this option may be exercised prior to the tenth anniversary of the date of grant
(hereinafter the “Expiration Date”) in installments as to not more than the
number of shares set forth in the table below during the respective installment
periods set forth in the table below.

 

Exercise Period

 

Number of
Shares as to which
Option is Exercisable

 

On or after                          ,      
but prior to                          ,      

 

—

 

 

 

 

 

On or after                          ,      
but prior to                          ,      

 

—

 

 

 

 

 

On or after                          ,      
but prior to                          ,      

 

—

 

 

 

 

 

On or after                          ,      
but prior to                          ,      

 

—

 

 

 

 

 

On or after                          ,      

 

—

 

 

The right of exercise shall be cumulative so that if the option is not exercised
to the maximum extent permissible during any exercise period, it shall be
exercisable, in whole or in part, with respect to all shares not so purchased at
any time prior to the Expiration Date or the earlier termination of this
option.  This option may not be exercised at any time on or after the Expiration
Date, except as otherwise provided in Sections 3(d) and (e) below.

 

1

--------------------------------------------------------------------------------


 

(b)           Exercise Procedure.  Subject to the conditions set forth in this
Agreement, this option shall be exercised by the Grantee’s delivery of written
notice of exercise to the Treasurer of the Company, specifying the number of
shares to be purchased and the purchase price to be paid therefor and
accompanied by payment in full in accordance with Section 4.  Such exercise
shall be effective upon receipt by the Treasurer of the Company of such written
notice together with the required payment.  The Grantee may purchase less than
the number of shares covered hereby, provided that no partial exercise of this
option may be for any fractional share or for fewer than ten whole shares.

 

(c)           Continuous Employment Required.  Except as otherwise provided in
this Section 3, this option may not be exercised unless the Grantee, at the time
he or she exercises this option, is, and has been at all times since the date of
grant of this option, an employee of the Company.  For all purposes of this
option, (i) “employment” shall be defined in accordance with the provisions of
Section 1.421-1(h) of the Income Tax Regulations or any successor regulations,
and (ii) if this option shall be assumed or a new option substituted therefor in
a transaction to which Section 424(a) of the Code applies, employment by such
assuming or substituting corporation (hereinafter called the “Successor
Corporation”) shall be considered for all purposes of this option to be
employment by the Company.

 

(d)           Exercise Period Upon Termination of Employment.  If the Grantee
ceases to be employed by the Company for any reason, then, except as provided in
paragraphs (e) and (f) below, the right to exercise this option shall terminate
90 days after such cessation (but in no event after the Expiration Date);
provided that this option shall be exercisable only to the extent that the
Grantee was entitled to exercise this option on the date of such cessation. 
Notwithstanding the foregoing, if the Grantee, prior to the Expiration Date,
materially violates the non-competition or confidentiality provisions of any
employment contract, confidentiality and nondisclosure agreement or other
agreement between the Grantee and the Company, the right to exercise this option
shall terminate immediately upon written notice to the Grantee from the Company
describing such violation.

 

(e)           Exercise Period Upon Death or Disability.  If the Grantee dies or
becomes disabled (within the meaning of Section 22(e)(3) of the Code) prior to
the Expiration Date while he or she is an employee of the Company, or if the
Grantee dies within 90 days after the Grantee ceases to be an employee of the
Company (other than as the result of a discharge for “cause” as specified in
paragraph (f) below), this option shall be exercisable, within the period of one
year following the date of death or disability of the Grantee (but in no event
after the Expiration Date), by the Grantee or by the person to whom this option
is transferred by will or the laws of descent and distribution, provided that
this option shall be exercisable only to the extent that this option was
exercisable by the Grantee on the date of his or her death or disability. 
Except as otherwise indicated by the context, the term “Grantee”, as used in
this option, shall be deemed to include the estate of the Grantee or any person
who acquires the right to exercise this option by bequest or inheritance or
otherwise by reason of the death of the Grantee.

 

(f)            Discharge for Cause.  If the Grantee, prior to the Expiration
Date, is discharged by the Company for “cause” (as defined below), the right to
exercise this option shall terminate immediately upon such cessation of
employment.  “Cause” shall mean willful

 

2

--------------------------------------------------------------------------------


 

misconduct in connection with the Grantee’s employment or willful failure to
perform his or her employment responsibilities in the best interests of the
Company (including, without limitation, breach by the Grantee of any provision
of any employment, nondisclosure, non-competition or other similar agreement
between the Grantee and the Company), as determined by the Company, which
determination shall be conclusive.  The Grantee shall be considered to have been
discharged “for cause” if the Company determines, within 30 days after the
Grantee’s resignation, that discharge for cause was warranted.

 

(g)           Termination of Employment After a Change in Control. 
Notwithstanding the provisions of paragraphs (d), (e) and (f) above, if, within
three months after the Company obtains actual knowledge that a Change in Control
(as defined in the Plan) has occurred, the Grantee’s employment with the Company
ceases for any reason, the Grantee may exercise this option in full,
notwithstanding any limitation on the exercise of this option, at any time
within three months after such cessation of employment.

 

4.             Payment of Purchase Price.  The payment of the purchase price for
shares of Common Stock purchased upon exercise of this option shall be made in
accordance with one or more of the following permissible methods:

 

(a)           by money order, cashier’s check, or certified check;

 

(b)           by the Grantee’s (a) irrevocable instructions to the Company to
deliver the Shares issuable upon exercise of the Option promptly to the broker
for the Grantee’s account and (b) irrevocable instruction letter to the broker
to sell Shares sufficient to pay the exercise price and upon such sale to
deliver the exercise price to the Company, provided that at the time of such
exercise, such exercise would not subject the Grantee to liability under
Section 16(b) of the Exchange Act, or would be exempt pursuant to Rule 16b-3
promulgated under the Exchange Act or any other exemption from such liability.
The Company shall deliver an acknowledgment to the broker upon receipt of
instructions to deliver the Shares. The Company shall deliver the Shares to the
broker upon the settlement date. The broker shall deliver to the Company cash
sale proceeds sufficient to cover the exercise price upon receipt of the Shares
from the Company.

 

(c)           by the tender of Shares already owned by the Grantee to the
Company, or by the attestation to the ownership of the Shares that otherwise
would be tendered to the Company in exchange for the Company’s reducing the
number of Shares that it issues to the Grantee by the number of Shares necessary
for payment in full of the exercise price for the Shares so purchased;

 

1.                                      Shares tendered or attested to in
exchange for Shares issued under the Plan must be held by the Grantee for at
least six months prior to their tender or their attestation to the Company. The
Committee shall determine acceptable methods for tendering or attesting to
Shares to exercise an Option under the Plan, and may impose such limitations and
prohibitions on the use of Shares to exercise Options as it deems

 

3

--------------------------------------------------------------------------------


 

appropriate. For purposes of determining the amount of the exercise price
satisfied by tendering or attesting to Shares, such Shares shall be valued at
their Fair Market Value on the date of tender or attestation, as applicable.
Except as provided in this paragraph, the date of exercise shall be deemed to be
the date that the notice of exercise and payment of the exercise price are
received by the Committee. For exercise pursuant to Section 10(a)(2)(iv) of the
Plan, the date of exercise shall be deemed to be the date that the notice of
exercise is received by the Committee.

 

(d)           Or a combination of the above.

 

5.             Delivery of Shares; Compliance With Securities Laws, Etc.

 

(a)           General.  The Company shall, upon payment of the option price for
the number of shares purchased and paid for, make prompt delivery of such shares
to the Grantee, provided that if any law or regulation requires the Company to
take any action with respect to such shares before the issuance thereof, then
the date of delivery of such shares shall be extended for the period necessary
to complete such action.

 

(b)           Listing, Qualification, Etc.  This option shall be subject to the
requirement that if, at any time, counsel to the Company shall determine that
the listing, registration or qualification of the shares subject hereto upon any
securities exchange or under any state or federal law, or the consent or
approval of any governmental or regulatory body, or that the disclosure of
non-public information or the satisfaction of any other condition is necessary
as a condition of, or in connection with, the issuance or purchase of shares
hereunder, this option may not be exercised, in whole or in part, unless such
listing, registration, qualification, consent or approval, disclosure or
satisfaction of such other condition shall have been effected or obtained on
terms acceptable to the Board of Directors.  Nothing herein shall be deemed to
require the Company to apply for, effect or obtain such listing, registration,
qualification or disclosure, or to satisfy such other condition.

 

6.             Nontransferability of Option.  This option is personal and no
rights granted hereunder may be transferred, assigned, pledged or hypothecated
in any way (whether by operation of law or otherwise) nor shall any such rights
be subject to execution, attachment or similar process, other than in accordance
with the terms of the Plan.  Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this option or of such rights contrary to
the provisions of the Plan, or upon the levy of any attachment or similar
process upon this option or such rights, this option and such rights shall, at
the election of the Company, become null and void.

 

7.             No Special Employment Rights.  Nothing contained in the Plan or
this option shall be construed or deemed by any person under any circumstances
to bind the Company to continue the employment of the Grantee for the period
within which this option may be exercised.

 

4

--------------------------------------------------------------------------------


 

8.             Rights as a Stockholder.  The Grantee shall have no rights as a
stockholder with respect to any shares which may be purchased by exercise of
this option (including, without limitation, any rights to receive dividends or
non-cash distributions with respect to such shares) unless and until a
certificate representing such shares is duly issued and delivered to the
Grantee.  No adjustment shall be made for dividends or other rights for which
the record date is prior to the date such stock certificate is issued.

 

9.             Withholding Taxes.  The Company’s obligation to deliver shares
upon the exercise of this option shall be subject to the Grantee’s satisfaction
of all applicable federal, state and local income and employment tax withholding
requirements.

 

10.          Miscellaneous.

 

(a)           Subject to the restrictions contained in the Plan, the Committee
may waive any conditions or rights under, amend any terms of, or alter, suspend,
discontinue, cancel or terminate, this option, prospectively or retroactively;
provided that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would adversely affect the
rights of the Grantee shall not to that extent be effective without the consent
of the Grantee.

 

(b)           All notices under this option shall be mailed or delivered by hand
to the parties at their respective addresses set forth beneath their names below
or at such other address as may be designated in writing by either of the
parties to one another.

 

(c)           The Grantee hereby acknowledges receipt of a copy of the Plan and
agrees to be bound by all the terms and provisions thereof.  The terms of this
Agreement are governed by the terms of the Plan, and in the case of any
inconsistency between the terms of this Agreement and the terms of the Plan, the
terms of the Plan shall govern.

 

(d)           This option shall be governed by and construed in accordance with
the laws of the State of Delaware, excluding any conflicts or choice of law,
rules or principals that might otherwise refer construction or interpretation of
any provisions of this Agreement to the substantive law of any other
jurisdiction.

 

(e)           Any dispute or disagreement which may arise under, or as a result
of, or in any way related to, the interpretation, construction or application of
this Agreement shall be determined by the Committee.  Any determination made
hereunder shall be final, binding and conclusive on the Grantee and the Company
for all purposes.

 

(f)            This Agreement shall inure to the benefit of and be binding upon
any successor to the Company.  This Agreement shall inure to the benefit of the
Grantee’s legal representative.  All obligations imposed upon the Grantee and
all rights granted to the Company under this Agreement shall be binding upon the
Grantee’s heirs, executors, administrator and successors.

 

[Signature Page Follows]

 

5

--------------------------------------------------------------------------------


 

Date of Grant:                        ,       

 

                   

 

 

 

 

 

 

 

UNITED NATURAL FOODS, INC.

 

 

 

 

 

 

 

By:

 

 

 

Mark E. Shamber

 

 

SVP, CFO and Treasurer

 

 

313 Iron Horse Way

 

 

Providence RI 02908

 

Grantee’s Acceptance:

 

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof.  The undersigned hereby acknowledges receipt of a copy of
the Company’s 2002 Stock Incentive Plan.

 

 

GRANTEE:

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------

 
